Case 2:17-cv-08516-DOC-ADS Document 75 Filed 06/22/20 Page 1 of 2 Page ID #:380



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:17-08516 DOC (ADS) _________________Date: June 22, 2020____
 Title: Richard Wayne Hughley v. F. Ulloa, et al.                                    ____


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

     Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
               None Present                                    None Present

 Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                       SHOULD NOT BE DISMISSED FOR FAILURE TO
                       PROSECUTE AND OBEY COURT ORDERS

        On March 16, 2020, the Court granted Defendants’ Motion to Dismiss with leave
 to amend. [Dkt. No. 72]. By April 6, 2020, Plaintiff was instructed to either file a
 Second Amended Complaint curing the deficiencies identified, elect to proceed with the
 First Amended Complaint despite its deficiencies, or file a voluntary request to dismiss
 the case. Plaintiff was granted a sixty (60) day extension due to COVID-19 restrictions.
 [Dkt. No. 74]. Plaintiff was ordered to file a Second Amended Complaint by no later
 than June 5, 2020. As of the date of this order, the Court has not received a Second
 Amended Complaint.

        Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not
 be dismissed for failure to prosecute and obey court orders. Plaintiff must file
 a written response by no later than July 13, 2020. Plaintiff may respond to this Order
 to Show Cause by (a) filing a Second Amended Complaint; (b) filing a statement with the
 Court indicating the desire to continue to move forward with the First Amended
 Complaint despite the weaknesses noted by the Court in the Order Dismissing with
 Leave to Amend [Dkt. No. 72]; or (c) filing a voluntary request for a Court order
 dismissing the case, pursuant to Federal Rule of Civil Procedure 41(a)(2).




 CV-90 (03/15) – ALL                Civil Minutes – General                       Page 1 of 2
Case 2:17-cv-08516-DOC-ADS Document 75 Filed 06/22/20 Page 2 of 2 Page ID #:381



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:17-08516 DOC (ADS) _________________Date: June 22, 2020____
 Title: Richard Wayne Hughley v. F. Ulloa, et al.                                     ____

       Plaintiff is expressly warned that failure to timely file a response to this Order to
 Show Cause may result in a recommendation to the District Judge that this action be
 dismissed without prejudice for failure to prosecute and obey Court orders pursuant to
 Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                        Initials of Clerk kh




 CV-90 (03/15) – ALL                Civil Minutes – General                        Page 2 of 2
